Citation Nr: 1030280	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  07-28 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for degenerative arthritis of 
the cervical spine.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to December 
1978.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the Veteran's claim for 
entitlement to service connection for degenerative arthritis of 
the cervical spine.

In April 2007, the Veteran appeared and testified at a personal 
hearing before a Decision Review Officer (DRO) at the RO.  A copy 
of the transcript is of record.  In response to the Veteran's 
statements in his April 2007 letter and his September 2007 
substantive appeal that he does not believe that his hearing was 
fair, the RO sent the Veteran a letter in February 2009 asking 
him if he wanted a new hearing before a DRO at the RO.  The 
Veteran has not requested a new hearing.

In November 2009, the Board remanded the case to the RO for 
further development.  The case has been returned to the Board for 
further appellate consideration.


FINDING OF FACT

The Veteran's degenerative arthritis of the cervical spine is not 
shown by competent evidence to be related to his military service 
or to any incident therein.


CONCLUSION OF LAW

Degenerative arthritis of the cervical spine was not incurred in 
or aggravated by active service, nor may arthritis be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R.
§ 3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Letters dated September 2006, November 2006, and January 2008, 
provided to the Veteran before the October 2006 rating decision, 
the August 2007 statement of the case, and the November 2008 
supplemental statement of the case, respectively, satisfied VA's 
duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
since they informed the Veteran of what evidence was needed to 
establish his claims, what VA would do and had done, and what 
evidence he should provide.  The letters also informed the 
Veteran that it was his responsibility to help VA obtain medical 
evidence or other non-government records necessary to support his 
claims.

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The Veteran was first provided with 
such notice in September 2006, prior to the mailing of the 
October 2006 rating decision.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board, in November 2009, 
instructed the AOJ to obtain an addendum etiological opinion from 
the March 2009 VA examiner and, if its determination remained 
unfavorable to the Veteran, issue a new supplemental statement of 
the case.  The Board finds that the AOJ has complied with those 
instructions.  It obtained an addendum from the examiner in 
February 2010, and issued a new supplemental statement of the 
case in June 2010.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service treatment records, VA 
treatment records, and available private treatment records have 
been obtained.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38
C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
arthritis.)  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

Analysis: Service Connection for Degenerative Arthritis of the 
Cervical Spine

The Veteran contends in his September 2006 claim that his neck 
pain had its onset in December 1978.  He further states that he 
began receiving treatment for that condition in February 2001.  
He alleges that "I had pain in my neck when I fell and tore 
ligaments in my left knee in April 1977.  I was discharged in 
December 1978 from the Marine Corps.  My neck bothered me more 
and more as I got older until I got my primary care provider to 
examine it at the VA Medical Center."

In a separate statement also dated September 2006, the Veteran 
asserted that he "snapped [his] neck" in a basketball injury in 
which he also ruptured his left knee in September 1977.  The 
Veteran asserts that "I told the attending doctor at sick bay 
about my neck and he examined it and told me nothing was broken.  
During that time there were no MRI's [Magnetic Resonance Imaging 
tests] and no x-rays unless a bone was broken.  I remember being 
given physical therapy and return[ing] to full duty."  The 
Veteran further states that he was not given a physical 
examination at discharge, but was told to seek treatment for his 
neck at a VA facility.  He alleges that in the late 1970's and 
early 1980's "a Veteran trying to receive treatment or to file a 
claim...was treated very inhuman[ely] and talked to in a very rude 
and disrespectful way."  He further states that he received 
treatment at a VA facility in the 2000's.

In his October 2005 notice of disagreement, submitted on a VA 
Form 9, the Veteran again stated that he snapped his neck at the 
same time that he injured his left knee in August 1976.  The 
Veteran also alleged that VA did not review his MRI records, or 
his medical records from before February 2006.  He asserted that 
"I have been seen at the...VA [medical facility] since being 
discharged from the USMC in Dec 1978.  I request that my records 
be reviewed as far back as 2000."  He also reported that "since 
my discharge in December 1978 over 27 years ago my neck pain has 
gotten worse."

In April 2007, the Veteran reported that he did not believe that 
his RO hearing was fair, and requested a VA examination of his 
cervical spine.

The Veteran again stated in his September 2007 substantive appeal 
that he did not believe that he had a fair hearing at the RO.  He 
further alleged that he did not receive a physical examination 
upon discharge from service, and that he "reported to sick bay 
on 1-14-74 and sought treatment for a back [and] neck injury 
after an accident on base."  The Veteran reported that he 
"tried to get treatment at the...VA hospital when I was sent home 
[from service] in [December] 1978....When I asked to have my neck 
[and] back examined at the...VA hospital in 1978 [and] 1979 they 
told me I was discharged for an injury to my left knee and could 
not be treated for any non-service connected injury....You have no 
record of me seeking treatment upon discharge because I was not 
given a physical.  The...VA hospital would not treat me one year 
after my discharge because this system was not Veteran 
friendly....There is no record of me having a physical at time of 
discharge because I was not given one.  You are stopping my claim 
because the [service] failed to give me a discharge physical 
where this would have been recorded and your VA system in the 
70's and 80's was a failure.  I should not have to pay for your 
mistakes."  Referring to his other injuries, the Veteran alleged 
that "every time I tore my knee ligaments and tore my left [and] 
right shoulder rotator cuff it only aggravated my neck, spine 
[and] back injury."

In a separate statement also dated September 2007, the Veteran 
reported that "on 14 Jan. 1974 I was in an accident on base....It 
was a rear end auto accident."  The Veteran again reported that 
a VA hospital refused his request for treatment of his spine or 
neck in 1978.

The Veteran, in an October 2009 letter, reiterated that he was 
not given a separation examination in December 1978.  He again 
alleged that "I did request several times to go to sick bay for 
my neck.  I was told that since I would be going home soon to 
await a [decision] from the P.E.B. [Physical Evaluation Board] 
[and] that I would have to take my problem to the VA hospital.  
There are no records of my neck hurting then because the VA 
doctors back in the late 1970's and early 1980's would not see me 
for a problem that I was not seen for in [service]."  The 
Veteran also denied that his May 11, 2006 post-service work-
related injury caused his neck disorder; rather, he asserted that 
it "only aggravated my neck."  The Veteran also stated that the 
VA RO "should be ashamed for saying that age is the reason for 
my neck problem."

The Veteran's service treatment records show that he sustained 
low back pain and lumbar spasms as a result of a motor vehicle 
accident in January 1974; that he sustained a paraspinal muscle 
strain at T5 (the fifth thoracic vertebrae) as a result of 
lifting in March 1975; and that he sustained an injury to his 
left knee while playing basketball in August 1976.  The Veteran 
was not provided with a separation examination; rather, a Medical 
Evaluation Board in September 1978 concluded that the Veteran was 
unfit for full duty as a result of his left knee injury.  The 
Veteran's service treatment records show no evidence of any neck 
or cervical spine injury or disability.

The Veteran's post-service VA and private treatment records, 
dating back to July 2003, show multiple diagnoses of cervical 
spine disc disease.  The Veteran has had multiple x-rays and 
magnetic resonance imaging (MRI) tests of his cervical spine.  In 
July 2005, the Veteran reported sustaining an injury to his left 
shoulder at work in May 2005, which radiated to his neck.  The 
Veteran's work involved lifting mail and driving for the United 
States Postal Service.

With respect to etiology, a private physician, E.T. Cullom, M.D., 
opined in February 2008 that "it would be hard to definitely 
attribute [all of his neck problems] to the motor vehicle 
accident during [his] military years."

In March 2009, VA provided the Veteran with an examination.  The 
examiner reviewed the claims file, and diagnosed the Veteran with 
cervical spondylosis and degenerative disc disease.  He noted 
that he could find no documentation of any neck problems in the 
Veteran's service treatment records, and also that the Veteran 
reported having neck pain approximately 15 years ago, following 
his service, after a day of driving his truck at work.  The 
examiner opined that it is more likely than not that the 
Veteran's degenerative changes of the neck are age-related rather 
than post-traumatic in nature, and that "in the absence of 
documentation of any neck problems while in the service as well 
as his history of the onset of neck problems approximately 15 
years ago, to ascribe his present neck complaints to any incident 
or occurrence in the service would be resorting to mere 
speculation."

Upon reading the VA examiner's opinion, the Board recalled the 
Court's recent holdings affirming the ability of lay statements 
to establish the occurrence of an in-service injury even in the 
absence of contemporaneous documentation.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), (a lay statement 
can be sufficient to show that a disability began in service); 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (VA cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence of the in-
service event); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007) (lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional).

In accordance with these opinions, the Board remanded the case to 
the RO in November 2009 to inform the VA examiner that 
"accepting the Veteran's statements as true, even in the absence 
of documentation, does not constitute a prohibited form of 
speculation.  Rather, the examiner may conclude that it is at 
least as likely as not that the Veteran's disability was caused 
or aggravated in service, provided that the facts conveyed in the 
Veteran's statements, combined with the other evidence of record 
and the findings of the medical examiner, lead him to that 
conclusion."  See November 2009 Board remand at pp. 4-5.  The 
Board further instructed that "the examiner should consider all 
evidence of record, including the Veteran's statements, and opine 
on whether it is at least as likely as not that the Veteran's 
cervical spine condition was incurred or aggravated in service."  
Id. at p. 5.

As noted above, the RO fully complied with the November 2009 
remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The March 2009 VA examiner provided an addendum to his 
examination report in February 2010.  In his addendum, the 
examiner acknowledged the Board's instructions, and recounted the 
Veteran's lay statements in great detail.  The examiner noted 
that he had reviewed his March 2009 examination, and also noted 
that an extensive claims file review was performed in conjunction 
with the evaluation.  The examiner opined:

"In this case, a direct causal association could be established 
only if the cervical spondylosis and degenerative disc of the 
spine could ONLY have occurred secondary to the motor vehicle 
accident in 01/1974 and/or when he injured the left knee and 
'snapped' his neck while playing basketball in 1976.  In January 
1974, the Veteran would have been approximately 1 month shy of 
his 20th birthday.  In 1976, he would have been approximately 22 
years of age.  As noted, I have no documentation of the medical 
records regarding these injuries.  In any event, I have no reason 
to consider his statement regarding these matters to be anything 
but truthful and accurate.  However, the probability that he had 
degenerative changes in his neck after the injury on either 
occasion or within a year of his discharge from the service when 
he would have been approximately 25 years old, is essentially 
zero.  Review of the records note[s] a diagnosis of paraspinal 
muscle strain at T5 as a result of lifting in 03/1975....[It] is 
more likely than not that any injuries to the neck as reported 
and described would have been strain/sprain type injuries.  
Strain/sprain type injuries are considered to be self-limited 
soft tissue injuries to the spinous ligaments and paraspinal soft 
tissues.  These injuries are generally self-limited and not 
expected to cause problems over many years or for the rest of 
one's life.  As noted, the history given at the time of the 
preparation of the prior report was that the pain began 
approximately 15 years ago while driving a truck.  Degenerative 
spine and disc disease is an exceedingly common problem in the 
population at large and increases with increasing age.  There is 
no medical evidence that strain causes, predisposes to or 
accelerates the development of degenerative spine and disc 
disease.  As such, I am unable to establish a direct causal 
relationship, and as such, it is less likely [than] not that his 
cervical spondylosis and degenerative disc disease is the direct 
and proximate result of any incident or occurrence in the 
military.  These conclusions are reached with utilization of 
sound medical and scientific principles and included the facts 
conveyed in the Veteran's statements as well as the other 
evidence of record and including the findings of the prior 
medical examination."

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, his 
medical findings constitute competent medical evidence.

In order for a VA examination to be considered adequate in a case 
of service connection, the VA examiner must either provide an 
etiological opinion, or provide a rationale for why an 
etiological opinion cannot be rendered.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007); Martinak v. Nicholson, 21 Vet. App. 
447 (2007).  The VA examiner provided an etiological opinion that 
it is less likely than not that the Veteran's cervical 
spondylosis and degenerative disc disease is the direct and 
proximate result of any incident or occurrence in the military.  
The Board further notes that the VA examiner considered the 
Veteran's medical records and history in his reports.  Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).  Consequently, his examination report and 
addendum are deemed adequate.

The Board also ascribes greater probative weight to the VA 
examiner's etiological opinion than to the Veteran's contention 
that his current cervical spondylosis and degenerative disc 
disease was caused during service, because the VA examiner's 
determinations are based on greater medical knowledge and 
experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 
F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

The Veteran is not entitled to service connection based on the 
finding of a chronic disease, because he was not diagnosed with 
degenerative arthritis of the cervical spine during service.  
Additionally, service connection cannot be granted on the basis 
of continuity of symptomatology, because the most probative 
evidence of record indicates that the Veteran did not have 
degenerative arthritis of the cervical spine in service, or 
within the applicable presumptive period.  38 C.F.R. 
§ 3.303(b).

The preponderance of the evidence is against the award of service 
connection for the Veteran's degenerative arthritis of the 
cervical spine; it follows that the benefit of the doubt doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the 
Veteran's claim is denied.






ORDER

Service connection for degenerative arthritis of the cervical 
spine is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


